Case 1:17-cv-20186-JEM Document 146 Entered on FLSD Docket 02/11/2020 Page 1 of 2




                                       UNITED STATES DISTRICT
                                          COURT SOUTHERN
                                        DISTRICT OF FLORIDA

                                       CASE NO.: 17-20186-CIV-JEM

     GLORIDELFA BARRIOS and all     )
                                    )
     others similarly situated under 29 U.S.C.
     216(b),                        )
                                    )
                   Plaintiffs,      )
          vs.                       )
                                    )
     SOLASI ACCOUNTING & TAX ADVICE )
     & DESIGN OF THE WORDS IN DARK )
     BLUE AT LEFT SIDE HAS A CIRCLE )
     COLORED BLUE, PURPLE AND GREEN )
     LIGHT a/k/a SOLASI,            )
     LACAYO TRADE GROUP INC,        )
     SOPHIA LACAYO,                 )
                                    )
                  Defendants.       )


                                          NOTICE OF CONFLICT

          COMES NOW Plaintiff, through her undersigned counsel, and, pursuant to Local Rule 16.3, files

  this Notice of Conflict and states the following:

      1. This case is scheduled for trial during the two-week docket beginning on March 2, 2020.

          This trial is estimated to take three days.

      2. Undersigned counsel is currently also scheduled for oral argument in the Fifth Circuit

          Court of Appeals case of , Docket Number , beginning at 9:00 a.m. on Tuesday, March

          3, 2020. This oral argument is to take place in New Orleans, Louisiana.

      3. Although there are two attorneys in the undersigned firm, Mr. Zidell must conduct both

          the oral argument in the Fifth Circuit and this trial because undersigned counsel just

          joined the firm in October of 2019, and did not work on the litigation of this case leading



                                                        1
Case 1:17-cv-20186-JEM Document 146 Entered on FLSD Docket 02/11/2020 Page 2 of 2



        up to trial, and undersigned counsel is not a member of the Texas (where the case

        originated) or the Fifth Circuit Bar.

     4. Plaintiff respectfully suggests that the trial of this case be started on or after March 3,

        2020.

                           Respectfully submitted this 11th day of February, 2020,

                                   LISA KUHLMAN
                                   J.H. ZIDELL, P.A.
                              ATTORNEY FOR PLAINTIFF
                                300 71ST STREET, #605
                               MIAMI BEACH, FL 33141
                                    PH: 305-865-6766
                                   FAX: 305-865-7167
                     EMAIL: LKUHLMAN.JHZIDELLPA@GMAIL.COM
                                 Florida Bar No. 978027

                           BY:___/s/___Lisa Kuhlman______________
                                       LISA KUHLMAN


                                   CERTIFICATE OF SERVICE

   I HEREBY CERTIFY THAT A TRUE AND CORRECT COPY OF THE FOREGOING
                 WAS PROVIDED VIA CM/ECF ON 2/11/20 TO:
                       ALL E-FILING REGISTRANTS

                                    JOSE M. SANCHEZ, ESQ.
                                   E-Mail: jms_law@yahoo.com
                                         JMS Law, P.A.
                                     8355 W. Flagler St #322
                                      Miami, Florida 33144


                           BY:___/s/___Lisa Kuhlman______________
                                       LISA KUHLMAN




                                                   2
